Question Time (Council)
The next item is Question Time (B7-0017/2010).
The following questions are addressed to the Council.
Subject: Cooperation between the EU and Turkey over illegal immigration
Most illegal immigrants to the EU arrive in Greece from Turkey across the maritime borders. From Greece, they then move on to the rest of the EU.
Given that Turkey quite justifiably wishes to become a member of the European Union, what initiatives does the Spanish Presidency intend to take to put pressure on Turkey to cooperate, since cooperation is indispensable?
How does the Presidency judge progress in the negotiations between the EU and Turkey on the readmission agreement and between Turkey and Frontex on the agreement for exchanging information and involving Turkey in joint operations? Is Greece being notified of progress in these negotiations?
Madam President, ladies and gentlemen, as you know, increased cooperation with third countries - with countries of origin and transit in migration - is a key element for the European Union in terms of combating illegal immigration.
This has been one of the major changes, developments and advances that have taken place as a result of what is known as the global approach to immigration and the European Pact on Immigration and Asylum. Cooperation with countries that are the source of migration is one of the most important elements of the new immigration policy - before 2004, there was practically no immigration policy in the European Union - and one of the prime elements of the policy that arose following the Hampton Court meeting in 2004 is cooperation with countries of origin and transit for illegal migration.
As I said, this is part of the European Pact on Immigration and Asylum, and in this respect, in its conclusions in December last year on enlargement, the Council welcomed the initiation of strengthened dialogue on migration with Turkey, and asked for specific measures to be adopted, for example readmission, border controls, etc.
The Stockholm Programme has reaffirmed the need to act against illegal immigration, and, furthermore, it is clear from the Stockholm Programme and from the Council's conclusions of December 2009, that we need to conclude readmission agreements with Turkey and, in the meantime, apply the existing bilateral agreements.
I can tell you that the last round of negotiations on this readmission agreement took place only last month, on 19 February in Ankara, and the Council is going to continue to support the Commission in its efforts to secure the most favourable conclusion possible to these negotiations.
I must also cite the collaboration and cooperation between Frontex and Turkey. Council Regulation (EC) No 2007/2004 facilitates this operational cooperation between Member States and third countries, and it should also be said that negotiations are taking place on an agreement such as that mentioned in this Regulation between Frontex and Turkey.
This is an operational task involving exchanging information, analysing risks, research and coordinated joint Frontex operations. This is the framework in which operational cooperation is now developing between the Agency and the Turkish authorities.
We hope that these negotiations end as soon as possible, in a fruitful way, and, in any event, the Member States will be kept informed of any future developments.
(EL) Thank you very much for your reply. I should like to make a further two comments.
The first is that, today or tomorrow, in tandem with today's debate, the Greek Parliament will be voting on a legislative initiative by the Greek Government which makes it easier and more flexible to acquire Greek nationality than in the past. Of course, this makes Greece even more attractive to immigrants, especially illegal immigrants, who believe that at some point in the future, they will be able to regularise their status. I should like, from a strategic point of view, to hear if the Presidency thinks this is a good move.
Secondly, it was announced in February that Frontex is to create its first outpost in Piraeus, in order to strengthen its presence in the Aegean. Is there any specific timetable for this?
Honourable Member, I cannot tell you now precisely what the timetable will be for these negotiations that are taking place. What is certain is that the political will for them to succeed is there. The information that you refer to regarding Greece highlights the need and the opportunity for the fight against illegal immigration to be strengthened through these readmission agreements.
We need to support these conversations, these negotiations, which are basically conducted by the Commission. I must remind you that before the end of last year, there was a visit by Minister Billström, on behalf of the Swedish Presidency, and Mr Barrot, Vice-President of the Commission, to Turkey, on 5 November 2009.
This visit was followed by contact from the Commission. With regard to the new Commission, this case is essentially under the remit of Mrs Malmström, who knows the Stockholm Programme very well because she was involved in making it a reality and putting it together. I am optimistic that the information that you are referring to can be compensated for through much stronger regulation of readmission agreements, real readmission agreements with Turkey. I cannot give you a precise timetable for them at the moment, but I can tell you that the Presidency of the Council and the Commission have a strong desire for these readmission agreements with Turkey to be achieved. We do not only want agreements with Turkey, but also with other countries which are sometimes countries of origin or of transit for illegal migration.
I must also tell you that the Frontex agreements, in this case with Turkey, are directly managed by Frontex. In many cases, they are technical and operational conversations, and although the Council as an institution is not involved in those negotiations, it is kept informed of them and will, of course, inform the rest of the Member States in any case, which naturally includes Greece.
(EL) Mr President, you said that talks are under way between Frontex and Turkey and that the Commission is reporting to the Council on these talks. I should therefore like you to tell us, I should like to know if the basis for these talks between Turkey and Frontex is respect for the border between Greece and Turkey, in other words, recognition of, and respect for, the external borders of the EU. I would remind you that, to date, the harassment of Frontex aircraft by Turkey has been based on this dispute.
I should also like to ask if Turkey has laid down any other conditions in order to reach agreement with Frontex.
I would like to congratulate the Minister on his excellent answer and the fine work which we in Europe are doing to protect the rights of immigrants.
My fear is that sometimes we fail to protect the rights of our own citizens when they move from one country to another. I think particularly of some of my East Midlands constituents who have spent their retirement savings on a home in Spain only to find, after living there for two or three years, that they have the bulldozers at the door and their rights of property, their rights to the enforcement of contract, are simply ignored by the Spanish courts and the Spanish authorities.
I should be grateful if the Minister could explain to us why this is and what action Spain will take to resolve this problem for European citizens in his country.
Madam President, with regard to the question on Greece, of course, the borders of the Member States of the Union are to be respected. The very objective of these agreements is for those borders to be respected.
When there is an agreement with a third country through which illegal immigration may pass, and there is a readmission agreement - which is the objective - and therefore the European Union's agreements with that third country are strengthened - which is the global approach and the philosophy of the European Pact on Immigration - what is happening is that the borders of the Member States of the Union are being strengthened. That is the effect. If we do not have this effective control of illegal immigration because there is insufficient cooperation with other countries, because there are no readmission agreements, those borders are weakened in practice. The objective of these negotiations and readmission agreements is therefore clearly to strengthen borders, which of course includes Greece's borders.
With regard to the question from the honourable Member about British citizens that have moved to Spain and invested some of their savings there, I must say that I am obviously not here representing Spain as a country in its judicial relations with citizens who are there, but rather I am representing the Council of the Union. Those relations or any problems that there may be are settled in the independent courts of the Spanish State. I will therefore refrain from speaking on behalf of a specific country on specific matters that are not relevant to European Union law.
Subject: Domestic violence
In the Spanish Presidency's statement at the plenary session in January 2010, the Presidency highlighted its firm intention to combat violence against women, to propose draft legislation to fight violence against women, and to establish a European Observatory of Domestic Violence. Can the Presidency elaborate on what exactly its plans are in this area and when we can expect such initiatives to be put in place?
Madam President, it is well known that one of the priorities for the Spanish Presidency of the Council of the Union is the fight against gender violence, in other words, equality between men and women in the European Union, which has not been fully achieved 50 years after the birth of the Union. Violence against women is, above all, the greatest form of discrimination, the greatest scourge in European society and other societies in the world, in fact, unfortunately, of practically all societies.
This is an essential objective for the Presidency, because we believe it is an essential objective for Europe. For this reason, as it is an objective for Europe, a problem with a European dimension, in order to combat this phenomenon, we also need a European strategy. This has been included not only in the programme of the Spanish Presidency, but also in the 18-month programme of the Trio of Presidencies, with Belgium and Hungary.
We are glad that Parliament is an institution that has always played a very active role in this field and has made repeated calls for measures in this respect, against gender violence. For example, in a resolution that it adopted in November last year, Parliament urged the Commission to draw up a general directive on measures to prevent and combat all forms of gender violence. Parliament also urged the Member States to produce more detailed statistics on gender violence.
Echoing Parliament's position, the Spanish Presidency, as I said, considered this to be a crucial issue. More specifically, it has initiated the creation of an observatory on gender violence by the Employment, Social Policy, Health and Consumer Affairs Council (EPSCO), which adopted conclusions on this on 8 March, International Women's Day, which was on Monday. The directive on the protection order against gender violence is also being drawn up. These are two very important, fundamental issues which we hope can be developed and finalised before the six-month Spanish Presidency of the European Council comes to an end.
Thank you, Minister, and I congratulate the Spanish Presidency on highlighting the issue of gender-based violence. Too often, that issue is literally kept behind closed doors, because that is where most of the violence happens: in the family home. I believe that your initiative will certainly lead to greater public awareness across the EU.
You spoke of the resolution adopted by the European Parliament in November 2009. One of the things that resolution asked for was the possibility of establishing a clear legal basis in this area. I wonder whether you would be supportive of the Commission drafting a comprehensive directive on action to prevent gender violence, and what your view is on establishing a clear legal basis.
Madam President, Mrs Harkin, as you know, the Treaty of Lisbon changes the legal bases for European law - for regulations and directives - because it brings together in the Community pillar what was previously three different pillars: the Community pillar, foreign and security policy, and justice and home affairs.
These things have been brought together in a single pillar and a single legal personality, and this means that the normal, traditional Community method is being introduced for foreign policy and for the more specific area of judicial affairs - judicial cooperation on civil and criminal matters - and for police cooperation. This means the Commission and also Parliament having a greater presence at the Court of Justice in Luxembourg.
In the area of cooperation in criminal matters, there is a possibility that still remains, which is that a quarter of European Union governments can take initiatives in this area. This is what happened with the directive on gender violence: Twelve governments have presented an initiative on which the Council and Parliament will have to adopt a final decision, because it is an ordinary legislative procedure matter.
This directive is already being prepared and is in response to the possibility established by the treaty for governments to take this initiative, and which, in our view, has a correct, adequate legal basis, because it concerns judicial cooperation on criminal matters.
We are talking about crimes involving ill treatment, violence against a person, something which is a crime in all the countries of the Union. This is therefore about protecting the victims of that crime. Its legal basis is in cooperation on criminal matters, and we understand that it is therefore perfectly possible - as the legal services of the Council have said - for it to be implemented through this legal text, which will have to be examined and debated in this House.
I hope that this will happen quickly, because I believe that it is what millions of women, and also men, in the European Union are waiting for. They are waiting for this protection, which - as you rightly said - now needs to come out from behind closed doors, not only at national level but also at European level. It needs to become part of the European agenda. This is the aim of the initiative presented by 12 European Union governments.
I wish to join Mrs Harkin in congratulating the Spanish Presidency on putting violence against women at the top of its political agenda.
I wonder if the Presidency would look at an experience 20 years ago. Edinburgh City Council, financed by European Social Fund money, conducted a campaign called 'Zero Tolerance' in relation to violence against women.
Its conclusion was that you need a holistic approach to this issue. You need information policy, you need housing authorities involved, you need the police involved and you need the judicial authorities involved.
Will the Council examine that project to see what lessons can be drawn?
(DE) Mr López Garrido, you did briefly mention that domestic violence is, of course, not only directed against women, but also against children, and domestic violence is also an issue in relation to the care of the elderly, as a result of excessive demands. To what extent will these areas of domestic violence, too, be included in the remit of the planned European Observatory of Domestic Violence?
Madam President, Mr Martin, of course, the underlying philosophy behind this initiative - which is supported by Parliament, with regard to regulation, in this case through legal channels, through the most effective channels possible, the judicial channels of a democratic state - is what was rightly called 'zero tolerance' of gender violence. It involves seeing gender violence as something which, for centuries, has been very deeply embedded, including from a cultural point of view, in the social structures of our societies.
We therefore need a global approach, a comprehensive approach to combating gender violence in order for it to be effective, because it is a form of violence that is very difficult to eradicate, extremely difficult to eradicate. This is why, despite the progress that has been made in the fight against this type of violence at national level, we are still systematically dealing with this scourge, which is often only the tip of the iceberg, because only a small percentage of the violence that actually occurs is reported, so it continues to exist.
We therefore need a global, comprehensive approach, using all of the legal tools available to us, raising awareness in the media and ensuring that education systems are taking the problem into account. On Monday, the Employment, Social Policy, Health and Consumer Affairs Council (EPSCO) adopted this comprehensive, global approach in the fight against gender violence; in other words, 'zero tolerance'.
With regard to the question put by the honourable Member regarding the existence of violence against children and the elderly, I think that we are talking about violence against the vulnerable; the most vulnerable. As in the expression 'survival of the fittest' that we have in many of our countries, in my country, it is, of course, manifested in this violence that is linked to the vulnerability of the weaker person, which in turn demonstrates and expresses the cowardice of the person who is violent towards someone who is more vulnerable, whether it be women, children or the elderly. This is the phenomenon that relates to this situation.
The Council and Parliament did invite the Commission to consider the possibility of an initiative for a European year for combating violence against children, young people and women. This is raised in the Daphne III Programme. It is an expression of the need, honourable Member, for this protection to be extended to all vulnerable people, which certainly include children and the elderly, the two groups to which you referred.
Subject: Danube Strategy
What steps will the Council take to ensure that it can submit a draft Danube Strategy before the end of the year as planned? What is the timetable and what are the main points of the strategy's content?
Madam President, Mr Posselt, the strategy for the Danube region is one of the elements on the programme of the Trio of Presidencies of Spain, Belgium and Hungary. As you can imagine, it was at the initiative of Hungary that the strategy was introduced into the programme.
The three countries are therefore committed to helping to develop this European Union Strategy for the Danube region and, in this respect, in June last year, the Council urged the Commission to present it before the end of this year. We are waiting for it to be produced by the Commission.
What the Commission has done is to initiate a public consultation. A public consultation that is going to last until March of this year, and subsequently, looking at the results of the consultation, the Commission will propose the strategy, which we hope can be formally adopted in December of this year in the form of a communication from the Commission. We have to wait for this communication to be produced.
In any case, I do want to say that there has been an important meeting in which progress has been made on the possible content of this strategy, which was held on 25 February in Budapest with the governments of Austria, Bulgaria, the Czech Republic, Germany, Hungary, Romania, Slovakia and Slovenia, in which important conclusions were adopted, suggesting what the essential elements of this future strategy should be. It is about these countries joining forces, within the European Union and with the coverage of the European Union, using European funds, but in a financially neutral way, to achieve objectives of progress and significant economic, social and tourism-related development.
We are therefore - I repeat - awaiting a communication from the Commission on this, once the consultation has concluded. At that point, the Council will adopt a position as soon as it has the communication from the Commission.
(DE) Thank you, Minister, for that sound and exhaustive reply. I just have two brief follow-up questions. Firstly, to what extent does the Danube Strategy relate to the fields of transport and culture? I think both of these are particularly important when it comes to cross-border cooperation. Secondly, is there already a final list of the countries included or is that still to be decided, as Parliament has proposed an expansion?
Madam President, this list of countries is not - as you will understand - something that the Presidency-in-Office of the Council can decide. The governments that I mentioned a moment ago are interested in developing this strategy, and we need to wait for the Commission to publish its communication.
I do want to say that these countries consider that the European Union needs to play a leadership role in this strategy, especially the Commission, by facilitating cooperation in the Danube region.
The statement that I referred to previously, made on 25 February, says how the strategy for the Danube region should be used to increase prosperity, security and peace for the people who live in the region, through trans-regional and trans-national cooperation, as well as coordination at that level.
It also considers the following to be strategic policy areas to be included in the strategy: infrastructure, innovation, cultural and artistic activities, sustainable economic development, tourism, food safety, the economy, cooperation in relation to small and medium-sized enterprises, research and development, migration, sport, education, employment, health, social affairs, along with other areas that the document covers extensively and ambitiously.
I think that the strategy for the Danube region is an important document, and therefore I thank you for your question, which has given me an opportunity to mention it. I think it is an ambitious objective, and we are currently waiting - I repeat once again - for this consultation to take place and for the communication from the Commission, but the political will does, of course, exist. The three members of the Trio of Presidencies and the Presidency of the Council have the political will to launch this strategy for the Danube region.
(DE) The Danube is a river, and with rivers you also have to pay attention to how clean they are. I would therefore consider it important to find out what purification plants and what wastewater treatment plants are being considered in order to improve the quality of the river water accordingly. For us, the goal would be for the Danube to be of drinking water quality from its source to its end. My second question is how can hydropower be better utilised for energy generation, but also, and above all, for the storage of water, so that we obtain greater security of supply in Europe in relation to energy?
(RO) The success of the European Union's strategy for the Danube will depend on an ambitious action plan, as well as on identifying certain specific projects which will improve the lives of citizens in the Danube region.
I would like to know whether the process has started for identifying these strategic projects for developing the Danube region and which criteria will be used as the basis for selecting these projects.
Madam President, naturally, I am convinced that the objective to which Mr Rübig referred is going to be included in this strategy for the Danube region, the dimensions of which I have already talked about.
The objectives of this strategy are really important, and relate to a large number of issues that affect the daily lives of the people who live in the area. They therefore relate to the economy, cultural dimensions, and protecting the environment and natural resources, which obviously includes water.
As has been said, this natural environment is something intrinsically linked to the region, and I am convinced that it is going to be clearly included in this strategy, which must be led by the countries that are promoting it. They are the countries that I listed, which met a few days ago in Budapest to make progress on setting objectives and clarifying the strategy more precisely, as it is not yet sufficiently defined.
I therefore think it is premature - and I am referring to the speech by the second Member who spoke - to talk about the selection criteria for projects or the eligibility of projects, some of which I have mentioned. Others could also be added, for example, the subjects of navigation, energy security, combating climate change, the effects of changes in the financial markets and, in general, all areas which this strategy and its implementation could undoubtedly improve.
I think that we all need to work together in the European Union, because we are talking about something on a European scale that affects the whole of the European Union and its main policies. I am certain, for example, that cohesion policy is going to be the focus of attention, not only social cohesion but a new aspect included in the Treaty of Lisbon, which is territorial cohesion. This is a form of cohesion, a dimension of cohesion that appears in the Treaty of Lisbon and which fits in very well with this initiative regarding the strategy for the Danube region.
As they deal with the same subject, the following questions will be taken together:
Subject: The European Social Model and combating poverty
At times of economic recession and crisis, the unemployed, low wage earners and pensioners on small pensions find it hardest to maintain a decent standard of living. The mobilisation of the European Social Fund and the European Globalisation Adjustment Fund has not had the desired effect, since 80 million of our fellow citizens are living below the poverty threshold. The European Social Model is based not only on good economic performance but also on a high level of social protection.
In view of this, how does the Spanish Presidency intend, as part of a joint policy in cooperation with upcoming Presidencies, to support the lower economic and social strata so as to help them survive and, at the same time, protect groups of our fellow citizens who are at risk from poverty and social exclusion, thereby safeguarding the core of a social Europe?
Subject: European Year for Combating Poverty and Social Exclusion
EUR 17 million has been provided for 2010 - European Year for Combating Poverty and Social Exclusion. Although this European Year will promote greater awareness of these particular issues, there is a need for an effective joint action in order to make a substantial difference to the millions of people in the European Union who are suffering because of poverty and social exclusion. What action does the Council intend to take which would lead to the adoption of concrete measures during this year? Would the Council explain how this European year, and its associated budget, will be used effectively to attain long-term results?
Madam President, the Presidency shares the Member's opinions on the objective of providing a high level of social protection - in particular, in relation to groups threatened by poverty and social exclusion - which is one of the cornerstones of the European social model. This is especially true at a time when we are in an economic recession.
Unemployment: it is currently believed that there could be more than five million more unemployed than at the start of the economic crisis. This has meant that many homes have seen their incomes fall, and many are exposed to poverty and excessive debt. It is also probable that unemployment will continue to be high, and therefore, that this long-term unemployment will result in social exclusion.
Therefore, the social consequences of the economic crisis are going to be an important item on the European political agenda in the next few months, and of course on the European agenda of the Trio of Presidencies, without any doubt whatsoever.
We have an instrument, a tool for this purpose, which is the declaration of 2010 as the European Year for Combating Poverty and Social Exclusion, which has four specific objectives: recognising people's right to dignity and to play an active role in society; a commitment from public opinion to social inclusion policies; a more cohesive society; and, of course, a long-term effort at all levels of government to combat poverty and social exclusion. This effort is to be especially aimed at protecting the most vulnerable - a concept that I used when answering a previous question - who are ultimately the ones that suffer most from both poverty and social exclusion. This is the case with children, women and the elderly.
We are therefore, of course, going to support the various initiatives that there may be in relation to poverty and social exclusion and to combating them, and I must say that I hope this is going to become a central objective of the whole of the European Union's growth and job creation strategy. One of the objectives set out in the document presented by the Commission on 3 March is to reduce the number of people at risk of falling into poverty by 20 million.
(EL) Thank you, Minister, for your reply.
However, given that, as you yourself said, unemployment reached 10% in 2009, 45% of unemployed Europeans remain out of work for more than a year and flexible forms of employment have mushroomed in the absence of a clear institutional framework, with the result that there are 19 million poor unemployed, we should like to know, because you have always been very precise and I welcome that, what specific, immediate measures and active and passive employment policies you intend to adopt at European level, in accordance with the principles and spirit of the European social model, in order to address the question of poor workers and unemployed persons, especially the long-term unemployed, who face problems of immediate survival.
Can the Council outline how it will ensure that the active inclusion recommendation, which is a tool for fighting family poverty and which has been endorsed by the Employment, Social Policy, Health and Consumer Affairs Council, is integrated into the EU 2020 strategy and implemented so as to ensure progress on poverty reduction?
Madam President, I must say once again that this is the first time that there has been the intention to have such an ambitious European strategy for this problem. In other words, a strategy for combating poverty and social exclusion, and especially for actively including the long-term unemployed and the elderly, so we are once again returning to the concept of the most vulnerable in society.
To begin with, in response to the economic crisis that we are experiencing, the European Union has implemented a coordinated policy, an immediate, short-term shock treatment involving injecting public money into the financial system. This triggered what economists call the automatic stabilisers, which is the social protection provided for in welfare states. This meant that there was a reaction that had at least a palliative effect for those people who had become unemployed and those for whom it is difficult, at least in the short-term, to find new employment.
In other words, there has been a reaction that should be taken into account, because it is an existing, current, immediate, short-term reaction by the European Union. In addition to this, the European Union is considering a strategy for combating the poverty resulting from long-term unemployment, based on training, specialisation, retraining or education - which does not end when a person is young - in order to create the conditions for employability. This is a very important part of the EU 2020 strategy that I mentioned before, and it was included in the conclusions of the meeting of the Employment, Social Policy, Health and Consumer Affairs Council that has been mentioned so many times here and took place this week.
It is a European strategy, included among the objectives that the Union is going to prioritise, which is those established in the EU 2020 strategy. One of these quantified objectives - and we will see if they are adopted on 25 and 26 March at the European Council, which has to examine the Communication from the Commission - is a 25% reduction in the number of people who are at risk of entering poverty.
Let us recall that Europe has 80 million people at risk of entering a situation of poverty; reducing this figure by 20 million and, at the same time, increasing the active population are medium-term objectives that are part of the strategy and which will therefore shape a whole series of coordinated European strategies.
Ultimately, ladies and gentlemen, the key is to coordinate our employment and social policies. The Treaty of Lisbon states this quite clearly: we have to coordinate our employment and social policies.
This is what the European Union, hastened by the crisis, is beginning to do. This is the best way to respond to this situation, obviously using the tools that we have in the European Union, which are elements of the European Union, such as the internal market or the European Structural Funds.
The economic effects are obviously worse in some Member States than others. Thank you for talking about pensioners. My understanding is that the Commission has the ability to withhold structural funds if Member States are not complying with EU legislation.
Could the Presidency undertake to investigate whether the recommendations of the Auken Report, voted through this Parliament last March, have been complied with? These are regarding property owners in Spain. This has had a devastating effect on European pensioners, driving some of them into poverty and exclusion.
(HU) I have only one question. Poverty affects two social groups most particularly: the low-skilled and those living with disabilities. In the question, it is stated that two budget facilities were not sufficient to address the problem of these two groups effectively. My question is: does the European Council wish to address how they could help these two social groups and their situation more effectively?
Madam President, the first question, on pensioners who own property in Spain, is very similar to another question put to me previously, and the response is very similar to the one I gave previously.
This is a question of clarifying the application of internal legislation in a Member State, which is what I must refer to. I cannot speak on behalf of the Council on this issue, which has legal channels within a Member State. If it had occurred in any other Member State, I am sure that it would have been dealt with in exactly the same way: through internal legal channels.
With regard to the question on vulnerable people, I absolutely agree that we should place a special emphasis on the two groups to which the honourable Member referred. This is even more the case given that we now have one more tool that we can use: the Charter of Fundamental Rights of the European Union, insofar as it refers to the rights of especially vulnerable people, whether they be elderly or disabled, their dignity and their participation in social and cultural life. In any case, it talks about protecting them, protecting their physical dignity and mental integrity against degrading or inhumane treatment.
The European Union has developed various instruments for combating this situation, including a detailed study of the situation. I would like to mention an interesting result of Eurobarometer 2007, according to which half of Europeans think that all elderly people, who are the most vulnerable people, are poorly treated, and even abused in terms of the way in which their needs are met. Nearly half of Europeans think that the way society treats these people is negative, precisely because they are vulnerable.
The Member States and the European Union have applied the open coordination method for exchanging experiences between Member States on this issue. On this subject, it should also be said that, in some cases, we are talking about matters that are dealt with in national legislation. They are matters of national competence, and it is therefore the Member States that need to tackle them, on the basis of, among other things, the principle of subsidiarity.
The European Union can support these policies, but it cannot completely replace them. It can support them, but I think that this is something that also relates to the social dimension, which has already been mentioned. I am returning once again to this because I think it is important. The social dimension of the strategy for growth and job creation features very heavily in the document presented by the Commission, and will be debated by the Heads of State or Government.
I think that this social dimension should have room for the problems that you refer to that did not feature so strongly in the previous strategy. I think that in the future - given that we are experiencing a crisis that has a social impact - we need to take the social impact of the economic crisis very much into account.
What is the Minister representing the Presidency going to do to protect groups of our fellow citizens who are at risk from poverty and social exclusion as a direct result of Spanish policy towards British and other Member State residents in various areas of Spain whose properties are being expropriated and who are suffering under dubious planning policies? The Minister on behalf of the Presidency cannot evade this issue anymore; he must pursue the Spanish Government and invite them to take the necessary action.
(ES) Thank you very much for being here, Mr López Garrido. My question concerns the poverty of the European citizens who are in some areas of Spain. I understand that you are here representing the executive, not the Spanish judiciary, and that you are not a spokesperson for the Autonomous Community of Valencia, but we need an answer. There is abuse that has nothing to do with the written law but rather relates to the implementation of the law, and that is a problem that has a solution. I am not asking you for anything more than an investigation by the Spanish Government into the abuses identified.
Your Spanish is impressive, Mr Hannan. I shall again leave it to the discretion of the Minister as to whether he wishes to deal with this.
Madam President, I do not wish to abuse my position as President-in-Office of the Council to defend a specific government or a specific piece of national legislation. I do not wish to abuse this position, because I am sure I would be criticised for using this platform to defend the actions of a particular Member State or of a central or regional government of a specific country.
You are perfectly aware that this is a matter that is dealt with at national level, for which there are channels at national level. Not only Spain, but all 27 Member States of the European Union, have the rule of law and have sufficient judicial channels to settle this type of alleged abuse.
These judicial channels operate in all European countries, and I am sure that - and I am not only referring to the case of Spain - other European countries where there must surely be abuse or violations of the law have the channels of the rule of law to resolve them.
This is what happens in any European countries where this occurs. I do not wish to evade giving an answer, nor do I simply want to say that I will not answer, but you are well aware that if you ask a question in Parliament, it is possible that I will not wish to use my position as President-in-Office of the Council for a question that is internal to a Member State of the Union.
Question 6 has been withdrawn.
As they deal with the same subject, the following questions will be taken together:
Subject: EU-Russia visa regime
The Spanish Presidency of the Council intends to work towards the future abolition of the visa regime for EU and Russian citizens. This may be a long process, and one that will depend a great deal on Russia's ability to implement successfully the action plan drawn up with this objective in mind.
Were the EU to open up to Russia's province of Kaliningrad, or vice versa, this would demonstrate that the EU and Russia are moving towards 'demolishing visa walls'. Both Russia and the EU have an interest in the principle of cooperation on both sides of the border and in an anti isolationist policy regarding the Kaliningrad region. To that end, neighbouring Poland and Lithuania have reached agreement on making it easier for people living in border areas to cross the border, but this has yet to be implemented.
How does Council assess the specific situation of the province of Kaliningrad in terms of the dialogue between the EU and Russia on visa matters? How could this dialogue be used in order to sign local traffic agreements between EU Member States (Lithuania and Poland) and the Russian Federation in order to make border crossing procedures easier for people living in border areas?
Subject: EU-Russia relations: Spanish Presidency agenda
The Spanish Presidency of the EU has set out an ambitious agenda when it comes to EU-Russia relations - it would like to see the conclusion of negotiations with Russia on the new partnership and cooperation agreement (PCA), an agreement with Russia on a visa-free regime, as well as progress on a free-trade agreement between the EU and Russia.
In order to conclude a free-trade agreement with the EU, Russia first needs to become a member of the World Trade Organisation (WTO). Are there tangible prospects that Russia will join the WTO any time soon? Does the Council have a particular strategy on how to compel Russia to join the WTO?
Does the Council see any substantial progress as concerns the negotiations with Russia on the new PCA?
Does the Council consider that the idea of a free-trade regime with Russia is timely considering the disagreements within the EU on the issue? Does the Council consider Russia to be more prepared for a visa-free regime than other partners of the EU, such as Ukraine, Moldova or Georgia?
Madam President, I understand that there are two questions, one of which refers to visas, to the visa requirement for Russian and European citizens, and the other refers to relations between the European Union and Russia following the Stockholm Summit and to Russia joining the World Trade Organisation. These are the two questions as I understand them, Madam President.
With regard to the matter of visas, I would like to point out that in 2003, the Council adopted regulations establishing a specific transit document and a facilitated rail transit document. Three years later, the Commission concluded that the entry into force of this system was going smoothly and that both partners were satisfied.
From a long-term perspective - we are talking about the Kaliningrad region in relation to the rest of the Russian Federation - the facilitated transit regime, as it is called, would depend on the future implementation of agreements on visa policies between the European Union and the Russian Federation.
In a joint declaration following the meeting of the EU-Russia Permanent Partnership Council on justice and home affairs on 2 December last year, the participants decided to debate possible changes to the European Union's agreement with Russia on granting visas in order to make travel for European and Russian citizens more accessible, specifically for the residents of the region of Kaliningrad.
In turn, according to the same joint declaration, the European Union and Russia hoped to negotiate and conclude local border traffic agreements between Russia and the neighbouring Member States of the European Union that might be interested in doing so. In this context, Regulation (EC) No 1931/2006 of the European Parliament and of the Council laying down rules on local border traffic at the external land borders of the Member States and amending the provisions of the Schengen Convention authorises the Member States to conclude bilateral agreements with third countries in order to apply the local border traffic rules.
The negotiation of these agreements is, in this case, a matter that is the responsibility of the Member States concerned and of the Russian Federation. The Council, in any case, notes that negotiations are also under way between Lithuania and Russia and between Poland and Russia.
With regard to the question relating to strategic relations between the European Union and Russia, the Council can inform Parliament that following the summit held with Russia in Stockholm in November, there will be another summit during the six-month Spanish Presidency. It will be held in Russia, between the European Union and Russia, which means that there is fresh impetus for relations between both sides.
There is obviously always the possibility of there being complex difficulties in these relations, and there can also be disagreements, but the relationship between the European Union and Russia is a broad and multifaceted one. We have growing economic and trade links, and - we have to admit - a high level of interdependency with regard to energy, common interests in other areas that relate to problems that go beyond even our respective countries, and challenges, including global challenges, which we need to tackle and which we should tackle as jointly as possible.
It will therefore always be beneficial for us to seek opportunities to strengthen our relations with Russia, while always standing firm on our principles and on the values on which the European Union is founded.
With regard to Russia joining the World Trade Organisation, the European Union, supports it, but it is Russia that has to adopt the measures in order to make progress on this.
With regard to the new agreement between the European Union and Russia, both parties agree that it would be good to have a broad new agreement. The agreement on partnership and cooperation between the European Union and Russia, which was negotiated in the 1990s, is outdated in many respects. A great deal has happened and a great deal has changed since the 1990s, and we need to move forward towards this new agreement, in which we are ambitious. We have set the bar high and, if possible, we want to cover all the areas of EU-Russia relations.
Progress has been made in some areas of these negotiations. Other areas are going more slowly, which is the case for trade and investment. In any event, it is very important to us that there are solid clauses and solid agreements with Russia on trade, investment and energy.
With regard to the free trade arrangements, we agree with a free trade agreement being negotiated once Russia has joined the World Trade Organisation, if and when this happens.
With regard to the liberalisation of visas, this is an issue of major political importance that affects Russian and European Union citizens very directly. I think that on this matter, we share the intention of visas being facilitated when this is possible.
What would be ideal would be the liberalisation of visas, in other words, removing the visa requirement, but, of course, there is still a great deal left to do in this respect. Furthermore, we need to balance the assets that are at stake, which concern security, and, furthermore, this always has to be done on a reciprocal basis.
With regard to Ukraine, Moldova and Georgia, each of these countries has a particular situation as far as visa policy is concerned, and we cannot currently predict how much progress is going to be made in those three countries in comparison with the dialogue on visas that we are conducting with Russia.
(DE) I would like to bring up the two most critical points one more time. The first concerns democracy, the rule of law and human rights. These are the biggest deficiencies. How intensive is the dialogue on these critical points? We have the feeling that developments in this regard are going backwards rather than forwards.
My second point concerns energy security. How, specifically, do things stand in the energy negotiations?
Madam President, honourable Member, as you know, one of the Union's priorities or strategic central objectives is energy security. In the European Union - especially since many European Union countries suffered very directly from the gas crisis between Russia and the Ukraine at the beginning of 2009 - we place an extremely high value on energy security, and we definitely consider it to be one of the European Union's major objectives, an objective that is naturally linked to the major objective of combating climate change.
The strategy of the Council and the Presidency of the Council regarding energy and energy security is the need to move towards a greater differentiation in terms of suppliers and sources of energy and its distribution. We therefore need to expand the possibilities, avoiding oligopolies or excessive dependency.
Some European countries have a level of energy dependency on Russia that is clearly excessive, and which also relates to the fact that Europe was divided for a long time during the 20th century and to the fact that in some cases, direct interconnections between European countries do not exist.
When that crisis occurred, we saw that some countries that were not affected by it could not help the countries that were affected, because the interconnections did not exist. Therefore, energy objectives in Europe are extremely important, in the medium and long term, and we are therefore in favour of diversifying energy sources and of promoting projects such as the Nabucco project or the Nord Stream or South Stream projects, which relate to Russia, and of achieving something that currently does not exist in Europe: a single energy market. In order to achieve these objectives, which are facilitated by the Treaty of Lisbon, which introduces this competence over energy, which did not exist before, it is fundamental and essential to establish a strategic relationship with Russia on energy and other matters.
Moreover, we have other instruments in the Treaty of Lisbon that relate to external policy. The Treaty of Lisbon strengthens European foreign policy: there is a President of the European Council and a High Representative, and there is going to be a European External Action Service. In other words, the European Union's external vision has been strengthened, which will strengthen our negotiations in all areas, including the economy and energy, with other countries. This is therefore the vision that I can give you on relations with Russia.
We are negotiating an agreement in which the subject of energy is essential; these negotiations are beginning, and we have the best prospects for them, but obviously, like all agreements, it is something that depends on very complex negotiations that are, in turn, part of a series of negotiations on this cooperation agreement that we want to update - as I said - because a great deal has happened in Europe in the past 15 or 20 years. One of these things is the essential relationship that we need to have with Russia, which is, as everyone knows, one of the countries that has experienced the most changes in recent years.
(PL) Madam President, in reference to Question No 9, which I was to ask on behalf of my fellow Member, Mrs Morkūnaitė-Mikulėnienė, and which is related to the previous question, Russia intends to locate a nuclear power plant near the eastern border of the European Union, in the province of Kaliningrad, and Belarus has similar plans. Bearing in mind the experience of Chernobyl, these plans are causing misgivings over the danger involved. Does the Council intend to take up the question of environmental safety in the next round of talks with Russia? From our point of view, this is rather important.
(PL) I would like to go back to Questions Nos 7 and 8, and to relations between the European Union and Russia. Mr López Garrido rightly said that those relations should be based on values, but if this is so, then the Union has particular obligations towards defenders of human rights in Russia.
In relation to this, I would like to ask the following question: should the policy of EU Member States, and of the whole EU, not include special rules concerning visas for human rights defenders in Russia? This would be to enable such people to obtain visas relatively easily.
With regard to the intervention on the subject of nuclear security, I must say that the responsibility, which in this area is national, is provided for in the international agreements of the International Atomic Energy Agency, in other words, in the Convention on Nuclear Safety to which Belarus, Russia, Euratom and the majority of the Member States of the European Union are parties.
The Council understands that contracting parties that are located close to a proposed nuclear facility should be consulted, as they could be affected by it. Therefore, the agreement that is currently being concluded between Euratom and Russia, in relation to the peaceful application of nuclear energy, will have to contain provisions on the verifiable requirements on nuclear safety and protecting the health and safety of workers. I would also like to remind you that this issue is dealt with periodically in the context of the dialogue between the European Union and Russia on energy.
With regard to assessing the consequences in an international context, the Council observes that Belarus is a party to the Espoo Convention on Environmental Impact Assessment in a Transboundary Context, which contains binding obligations aimed at assessing the environmental consequences and possible environmental risks. In this case, however, the Council says that the responsibility for organising environmental assessment lies largely with the developers of the projects.
The Russian Federation is not a contracting party to this Convention. We would like Russia to apply the Espoo Convention voluntary in any case. It has also been doing so for some time in relation to existing nuclear power stations.
Finally, with regard to the question put by the honourable Member regarding human rights in relation to Russia, there was a previous debate in which questions were raised in relation to human rights, and I think that the criteria for defending human rights or reporting human rights violations apply wherever they take place. Therefore, no country is exempt from violations being condemned by right - and I would even say out of moral obligation - and we do condemn and should condemn these violations when they take place within the European Union or in one of its countries.
Linking this with visa policy is a leap that is currently very difficult to establish or specify. General negotiations are in progress on visas. I think that it is in the context of these general negotiations on visas that someone could suggest another type of specific channel for facilitating visas, but as I said, at the moment, we are in very broad negotiations on visas with Russia, and I think that this is what we need to focus on: on the organisation of visas in general terms.
This is because it is what could really have the best impact in terms of the free movement of people, and even, I would say, offer the best opportunity as regards Europeans and Europe as a whole for their values to be lived and shared by other members of the public and in places outside of the European Union.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.